—In an action to recover damages for personal injuries, the defendant New York City Transit Authority appeals from an order of the Supreme Court, Queens County (Schmidt, J.), dated July 29, 1999, which granted the plaintiffs motion for leave to serve a late notice of claim upon it and denied its cross motion pursuant to CPLR 3211 to dismiss the complaint insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, the motion is denied, the cross motion is granted, the complaint is dismissed insofar as asserted against the appellant, and the action against the remaining defendants is severed.
The plaintiff allegedly was injured in an accident which occurred on April 23, 1997, when she was a passenger on a bus owned by the defendant New York City Transit Authority (hereinafter Transit Authority), which collided with another vehicle. She did not move for leave to serve a late notice of claim upon the Transit Authority until on or about August 21, 1998, more than one year and 90 days after the accident. Accordingly, the Supreme Court lacked the authority to permit the service of a late notice of claim or to deem the late notice of claim timely nunc pro tunc (see, Pierson v City of New York, 56 NY2d 950, 954; Hey v Town of Napoli, 265 AD2d 803; Perry v City of New York, 238 AD2d 326, 327). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.